KEARSE, Circuit Judge,
dissenting:
With due respect to the majority, I dissent from its conclusion that an employer rule that bans from company parking lots only large and conspicuous displays on employee vehicles, while expressly permitting the more usual forms of displays such as bumper stickers, window stickers, or other commonly displayed devices, violates § 8(a)(1) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1) (1982).
An employer has a legitimate managerial interest in preserving decorum on its premises and preserving its public image. See, e.g., Midstate Telephone Corp. v. NLRB, 706 F.2d 401, 403 (2d Cir.1983); Virginia Elec. & Power Co. v. NLRB, 703 F.2d 79, 82-83 (4th Cir.1983); Davison-Paxon Co. v. NLRB, 462 F.2d 364, 370 (5th Cir.1972). The employer in this case has a general rule prohibiting “large sign[s] or banner^]” constituting “purposely conspicuous displays.” The rule states that its intent is to preclude such “purposely conspicuous displays” but not to preclude “bumper stickers, window stickers, or similar ornamentation or devices commonly displayed on automobiles.” The National Labor Relations Board (“Board”) inferred from this rule that the employer merely sought “to prevent its employee parking lots from being transformed into havens for distracting billboards for all causes imaginable.” Board Decision and Order dated May 19, 1986, at 8. This inference is hardly unreasonable; it is the most natural inference that can be drawn from the language of the rule itself, both from what it prohibits and from what it allows.
The sign that triggered the present proceeding was a 24 square foot sign endorsing a candidate for presidency of the union local. The employer’s rule is a general one, barring such large signs for any purpose, “political or otherwise,” whether “intended to attract attention to promote a candidacy, organization or product.” There was no evidence that the banning of the vehicle that bore this sign from the company parking lot was a discriminatory act or anything other than the routine enforcement of the company’s general rule. Nor was there any evidence that the employer did not follow that portion of its rule that expressly permitted the use of more commonly displayed communicative ornamentation.
The Board found that the employer’s “attempt to establish some decorum, [while] still permitting the common display of union materials on employee vehicles” was a “reasonable accommodation between the [employer’s] managerial interest and employees’ Section 7 rights.” Id. at 8, 9. I find this view neither arbitrary nor unreasonable and I think it proper to defer to the Board’s evaluation of the competing interests. See NLRB v. Pratt & Whitney Air Craft Division, 789 F.2d 121, 128 (2d Cir.1986).
Accordingly, I would deny the petition for review.